Citation Nr: 1210520	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater that 20 percent for residuals of a right shoulder injury with fusion of the acromioclavicular joint (right shoulder disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2009 and September 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected right shoulder disability is more disabling than currently evaluated.

The Veteran's claim was remanded previously by the Board in December 2009 and November 2010 in order to obtain a comprehensive VA examination of the right shoulder disability.  VA examinations were conducted in April 2010 and December 2010 and a January 2011 addendum also was obtained.  As part of the December 2010 examination, multiple x-rays of the right shoulder and right clavicle were taken.  In addition to finding degenerative joint disease (right shoulder) and fracture (right clavicle), the VA radiologist's report reflects "apparent mild inferior displacement of the humeral head in respect to the glenoid - may not be significant - although cannot completely rule out a mild anterior dislocation of the right shoulder from these views."  The VA radiologist recommended that additional x-rays of the right shoulder be taken in order to confirm/rule out the questionable right shoulder dislocation finding.  The examining physician subsequently ordered additional views of the right shoulder "as recommended by radiology."  The VA examination report shows that these additional x-rays were ordered on December 22, 2010.  A radiology note confirms that right shoulder and clavicle x-rays had been ordered and results were "pending."  

Unfortunately, to date, it does not appear that the additional right shoulder and/or clavicle x-rays have been reviewed or associated with the claims file.  The file contains a January 2011 addendum to the December 2010 VA examination report; however, there is no reference to the additional x-rays taken on December 22, 2010, in the January 2011 addendum.  A review of Virtual VA also does not show that these x-rays are in that database.  These x-rays are relevant to the Veteran's increased rating claim for a right shoulder disability.  Indeed, if dislocation of the humeral head is present, the Veteran's right shoulder disability may warrant a higher rating under another potentially applicable diagnostic code.  See, for example, 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that remand is required for the RO to obtain the missing x-rays that were ordered on December 22, 2010, and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the additional x-rays relating to the right shoulder and clavicle that were ordered on December 22, 2010, and associate them with the claims file.  

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

